MINTON, C.J.,
CONCURRING IN RESULT ONLY:
I concur in today’s result; but I believe the majority opinion mischaracterizes February 7, 2012, as the “stipulated date” that Hale’s injury manifested, A close look at the record renders this assertion ambiguous at best, and that — coupled with the fact that this rather significant finding has eluded the keen eye of administrative and *143judicial reviewers at every level — causes me to reject the majority’s finding on that point. But because I am not persuaded that using Hale’s lay-off date as the date, of manifestation (and, thus, the date of discovery) would change the outcome of this case, this is a harmless mistake.
Ultimately,- I think there is enough in the ALJ’s opinion to qualify for deference under the substantial-evidence standard of review. Dr. Madden testified that three decades of jolting labor as a bulldozer operator gave rise to the cumulative trauma that resulted in Hale’s disability. CDR employed Hale to continue his job as a bulldozer operator — the same work activity that Dr. Madden felt caused Hale’s cumulative-trauma injury. Although evidence in this record establishing proximate causation certainly is not extensive, there is just enough to find that the ALJ’s conclusion linking CDR to Hale’s claim was supported by substantial evidence.. .
As for the issue of apportioning CDR’s liability for Hale’s injury, I am troubled with the result. But the majority appropriately framed the current state of our law. In light of the dissolution of the Special Fund, we can no longer give effect to Southern Kentucky Concrete and its rule of apportionment. And although I am concerned that an employer of three months may foot the bill for thirty years of gradual trauma, this Court is left with no choice under the current workers’ compensation law. I am also doubtful that 'this is the result that the' General Assembly intended with the workers’ compensation statutory scheme; but until the text is modified, I have no alternative other than to concur in today’s result. . . -
Abramson, J., joins.